Detailed Action
Claims 1-19 are pending in this application. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/22 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,5,12,13 rejected under 35 U.S.C. 103 as being unpatentable over  US 2016/0366190 issued to Xiao in view of US 2010/0312832 issued to Allen et al.(Allen) in view of US 2016/0241683 issued to Ye et al.(Ye).
As per claims 1,12,  Xiao teaches a method of identifying in-call capability features performed by a mobile originated (MO) device(Fig.4,5), the method comprising: transmitting, to a mobile terminated (MT) device, a message, wherein the  message includes information regarding the in-call capability features of the MO device(Fig.4, para.134,140,142; teaches call set up between terminal A and B  and a connection between terminal A and B;  terminal A sending terminal capability set message to terminal B; Fig.5, para.200; terminal A performs terminal capability exchange with the MCU);  receiving, from the MT device, a response message, wherein the response message includes information regarding in-call capability features of the MT device(Fig.4, para.186; teaches terminal B exchanging capability with terminal A, Fig.5, para.203; MCU performs terminal capability exchange with the terminal A).
Xiao however does not explicitly teach call request message, a call response message, a call response message based on the call request message and performing in-call capability negotiation with the MT device. Xiao however does teach  terminal capability set message and a response message with in-call capability of the MT device, Fig.4,5, para.186, 203.
Allen explicitly teaches call request message, a call response message, a call response message based on the call request message(Fig.9, para.46,90; SIP 200 OK messages(call response message) is in response to the SIP INVITE(call request message)).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiao in-call capability message and a response message with in-call capability of the MT device to use the teaching of Allen of a SIP OK message is a response to the SIP INVITE in order to provide the predictable result of sending response message such as SIP OK message with in-call capability based on call request message such as SIP INVITE with  terminal capability set messages.
One ordinary skill in the art would have been motivated to combine the teachings in order to manage a mobile communication system for media transfer and control functions transfer between devices(Allen, para.36).
Xiao in view of Ye does not explicitly teach performing in-call capability negotiation with the MT device.
Ye explicitly teaches performing in-call capability negotiation with the MT device(Fig.8,9,12, para.13, teaches capability negotiation between two devices.)
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiao in view of Allen  to include the teaching of Ye of capability negotiation in order to provide the predictable result of negotiation of capability between two devices.
One ordinary skill in the art would have been motivated to combine the teachings in order to negotiate new feature parameters(Ye, para.1,5). 
As per claims 2, 13, Xiao in view of Allen in view of Ye teaches claims 1,12, wherein the call request message corresponds to a session initiation protocol (SIP) INVITE message and the call response message corresponds to a SIP INVITE 200 OK message (Allen, Fig.9, para.46,90; teaches SIP INVITE and SIP 200 OK messages). Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiao to use SIP protocol method as taught by Allen in order to provide the predictable result of negotiation of capability between two devices using SIP. One ordinary skill in the art would have been motivated to combine the teachings in order to easily set up and communicate between devices. 
As per claim 5, Xiao in view of Allen in view of Ye teaches the method of claim 1, wherein the method is performed in a SUBSCRIBE, PUBLISH, AND NOTIFY network, a network that supports an OPTIONS way of capability exchange or a hybrid network (Allen, Fig.9, para.46,90; teaches SIP SUBSCRIBE, PUBLISH, NOTIFY and OPTIONS). Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiao to use SIP protocol method as taught by Allen in order to provide the predictable result of negotiation of capability between two devices using SIP. One ordinary skill in the art would have been motivated to combine the teachings in order to easily set up and communicate between devices. 
Claims 16,18 rejected under 35 U.S.C. 103 as being unpatentable over  US 2016/0366190 issued to Xiao in view of US 2010/0312832 issued to Allen et al.(Allen) in view of US 2016/0241683 issued to Ye et al.(Ye) in view of US 2018/0132141 issued to Huang-Fu et al.(Huang-Fu)
As per claims 16,18, Xiao in view of Allen in view of Ye teaches the method of claim 1,12,  wherein the in-call capability features of the MO device is identified(Xiao, Fig.4, para.134,140,142; teaches call set up between terminal A and B  and a connection between terminal A and B;  terminal A sending terminal capability set message to terminal B; Fig.5, para.200; terminal A performs terminal capability exchange with the MCU) and  wherein the in-call capability features of the MT device is identified(Fig.4, para.186; teaches terminal B exchanging capability with terminal A, Fig.5, para.203; MCU performs terminal capability exchange with the terminal A), however does not explicitly teach based on a registration type for the MO and MT, and wherein the registration type corresponds to a single registration or a dual registration.  
Huang-Fu explicitly teaches based on a registration type, and wherein the registration type corresponds to a single registration or a dual registration(para.28, teaches UEs with different capabilities and the UE can operate in single-registration or dual registration mode).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Xiao in view of Allen in view of Ye’s teachings of identification of in-call capability features of the MO and MT device to include the teaching of Huang-Fu of UE with different capabilities and the UE can operate in single-registration or dual registration mode in order to provide the predictable result of identification of in capabilities features of the MO and MT based on single or dual registration mode.
One ordinary skill in the art would have been motivated to combine the teachings in order to support multimedia services in next generation mobile communication systems(Huang-Fu, para.2).
Claims 6,8,11,15, rejected under 35 U.S.C. 103 as being unpatentable over  US 2016/0366190 issued to Xiao in view of US 2010/0312832 issued to Allen et al.(Allen).
As per claims 6,15,  Xiao teaches a method of identifyingpara.134,140,142; teaches call set up between terminal A and B  and a connection between terminal A and B;  terminal A sending terminal capability set message to terminal B; Fig.5, para.200; terminal A performs terminal capability exchange with the MCU);  and transmitting, to the MO device, a response message including information regarding the in-call capability features of the  MT device (Fig.4, para.186; teaches terminal B exchanging capability with terminal A, Fig.5, para.203; MCU performs terminal capability exchange with the terminal A).
Xiao however does not explicitly teach call request message, a call response message, a call response message based on the call request message. Xiao however does teach  terminal capability set message and a response message with in-call capability of the MT device, Fig.4,5, para.186, 203.
Allen explicitly teaches call request message, a call response message, a call response message based on the call request message(Fig.9, para.46,90; SIP 200 OK messages is in response to the SIP INVITE ).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiao in-call capability message and a response message with in-call capability of the MT device to use the teaching of Allen of a SIP OK message is a response to the SIP INVITE in order to provide the predictable result of sending response message such as SIP OK message with in-call capability based on call request message such as SIP INVITE with  terminal capability set messages.
One ordinary skill in the art would have been motivated to combine the teachings in order to manage a mobile communication system for media transfer and control functions transfer between devices(Allen, para.36).
As per claim 8, Xiao in view of Allen teaches the method of claim 6, wherein the call request message corresponds to a SIP INVITE message and the call response message corresponds to a SIP INVITE 200 OK message(Allen, Fig.9, para.46,90; teaches SIP INVITE and SIP 200 OK messages). Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiao to use SIP protocol method as taught by Allen in order to provide the predictable result of negotiation of capability between two devices using SIP. One ordinary skill in the art would have been motivated to combine the teachings in order to easily set up and communicate between devices. 
As per claim 11, Xiao in view of Zawaideh teaches the method of claim 6,  wherein the method is performed in a SUBSCRIBE, PUBLISH, AND NOTIFY network, a network that supports an OPTIONS way of capability exchange or a hybrid network (Allen, Fig.9, para.46,90; teaches SIP SUBSCRIBE, PUBLISH, NOTIFY and OPTIONS). Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiao  to use SIP protocol method as taught by Allen in order to provide the predictable result of negotiation of capability between two devices using SIP. One ordinary skill in the art would have been motivated to combine the teachings in order to easily set up and communicate between devices. 
Claims 17,19 rejected under 35 U.S.C. 103 as being unpatentable over  US 2016/0366190 issued to Xiao in view of US 2010/0312832 issued to Allen et al.(Allen) in view of US 2018/0132141 issued to Huang-Fu et al.(Huang-Fu).
As per claims 17,19, the method of claim 6,15, wherein the in-call capability features of the MO device is identified(Xiao, Fig.4, para.134,140,142; teaches call set up between terminal A and B  and a connection between terminal A and B;  terminal A sending terminal capability set message to terminal B; Fig.5, para.200; terminal A performs terminal capability exchange with the MCU) and  wherein the in-call capability features of the MT device is identified(Fig.4, para.186; teaches terminal B exchanging capability with terminal A, Fig.5, para.203; MCU performs terminal capability exchange with the terminal A), however does not explicitly teach based on a registration type for the MO and MT, and wherein the registration type corresponds to a single registration or a dual registration.  
Huang-Fu explicitly teaches based on a registration type, and wherein the registration type corresponds to a single registration or a dual registration(para.28, teaches UEs with different capabilities and the UE can operate in single-registration or dual registration mode).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Xiao in view of Allen of identification of in-call capability features of the MO and MT device to include the teaching of Huang-Fu of UE with different capabilities and the UE can operate in single-registration or dual registration mode in order to provide the predictable result of identification of in capabilities features of the MO and MT based on single or dual registration mode.
One ordinary skill in the art would have been motivated to combine the teachings in order to support multimedia services in next generation mobile communication systems(Huang-Fu, para.2).
Allowable Subject Matter
Claims 3,4,7,9-10,14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Response to Arguments
Applicant's arguments filed 6/17/22 have been fully considered but they are not persuasive.  The applicant is advised to include the objected claims above to advance the prosecution of the application.
The applicant argues in substance that the prior art does not teach
a)  “transmitting, to a mobile terminated(MT) device, a call request message, wherein the call request message includes information regarding the in-call capability features of the MO device” because Xiao’s teaches of the capability set message in step 421 cannot correspond to the “call request message” of the present application because para.134 and 140 teaches a call signaling channel is already established, and a media control channel is established in step 413.  Additionally, the call setup message of Xiao transmitted in step 411 cannot correspond to the “call request message” of the present application. Xiao discloses a method for negotiating a media capability. Xiao, Fig.4, para.133. Xiao discloses the steps 411 to 413 are a process of setting up a call between terminal A and B, para.134.
Allen does not teach “performing(by the MO device) in-call capability negotiation and the call session negotiation with the MT device based on the call request message and the call response message, therefore Allen does not teach or suggest “performing in-call capability negotiation with the MT device”, as recited in claim 1. 
In reply to a);  applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Xiao alone nor Allen alone  was not relied upon to teach transmitting, to a mobile terminated(MT) device, a call request message, wherein the call request message includes information regarding the in-call capability features of the MO device, rather Xiao in combination with Allen was relied upon to teach this limitation.
Xiao teaches transmitting, to a mobile terminated (MT) device, a message, wherein the  message includes information regarding the in-call capability features of the MO device(Fig.4, para.134,140,142; teaches call set up between terminal A and B  and a connection between terminal A and B;  terminal A sending terminal capability set message to terminal B; Fig.5, para.200; terminal A performs terminal capability exchange with the MCU)
Xiao however does not explicitly teach call request message, a call response message, a call response message based on the call request message and performing in-call capability negotiation with the MT device. Xiao however does teach  terminal capability set message and a response message with in-call capability of the MT device, Fig.4,5, para.186, 203.
Allen explicitly teaches call request message, a call response message, a call response message based on the call request message(Fig.9, para.46,90; SIP 200 OK messages is in response to the SIP INVITE(ie call request message)).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiao in-call capability message and a response message with in-call capability of the MT device to use the teaching of Allen of a SIP OK message is a response to the SIP INVITE in order to provide the predictable result of sending response message such as SIP OK message with in-call capability based on call request message such as SIP INVITE with  terminal capability set messages.
One ordinary skill in the art would have been motivated to combine the teachings in order to manage a mobile communication system for media transfer and control functions transfer between devices(Allen, para.36).
Therefore the combination of Xiao and Allen teaches, transmitting, to a mobile terminated(MT) device, a call request message, wherein the call request message includes information regarding the in-call capability features of the MO device.
b) “performing in-call capability negotiation with the MT device” because Ye discloses that 'the two telepresence endpoints send an H.245 basic media capability set message respectively, and carry information used for newly creating a signalling channel: such as an IP address and a port  number; and the two telepresence endpoints send an acknowledgement message of an H.245  media capability set respectively'. Ye, para. [0066]. Here, the acknowledgment message APPLICATION No. 17/251,173mean a message transmitted to another telepresence endpoint to indicate whether the message (H.245 basic media capability set message) has been successfully received. Therefore, Ye does not disclose "receiving, from the MT device, a call response message based on the call request message, wherein the call response message includes information regarding in-call capability features of the MT device' and 'performing in-call capability negotiation and the call session negotiation with the MT device based on the call request message and the call response message" as recited in Claim 1. Ye does not provide a disclosure that remedies the deficiencies of Xiao. 
In reply to b); The Office disagrees, Ye Fig.12, s1204, explicitly teaches H.245 basic capability negotiation, para.13 explicitly teaches “
[0013] According to another aspect of the embodiment of the present disclosure, a device for performing capability negotiation is provided, comprising: a first negotiating component, configured to perform basic capability negotiation via a terminal capability set message of an endpoint, wherein the endpoint is based on an International Telecommunications Union-Telecommunication Standardization Sector (ITU-T), a multimedia communication system based on a packet switched network (H.323) Recommendation, and used in a telepresence system, and a second negotiating component, configured to perform secondary capability negotiation on a telepresence feature of the endpoint in a pre-determined mode. DOCKET No. SAMS11-59031

	Therefore Ye teaches, “performing in-call capability negotiation with the MT device”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2014/0269624 issued to Khay-Ibbat et al., teaches resuming voice calls on a legacy network
US 2008/0049725 issued to Rasanen teaches capability exchanging between two user devices.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459